                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MISSOURI

                                CASE NO.: 4:21-cv-00408-JAM

 TYLER RODICK,

        Plaintiff,

 v.

 NCS PEARSON, INC.,

        Defendant.



 DEFENDANT’S SUGGESTIONS IN OPPOSITION TO PLAINTIFF’S MOTION FOR
      DEFAULT JUDGMENT, OR IN THE ALTERNATIVE, TO STRIKE

       Defendant, NCS Pearson, Inc. (“Pearson”), by and through its undersigned counsel, hereby

submits the following Suggestions in Opposition to Plaintiff’s Motion for Default Judgment, or in

the Alternative, To Strike, as follows:

       1. On July 9, 2021, Pearson was served via FedEx from the U.S. Marshals Service with a

           Notice and Acknowledgement of Receipt of Summons and Complaint by Mail

           (“Notice”). (Doc. 10, pgs. 1, 2, and 4).

       2. As outlined in the Notice, Pearson had 21 days from receipt of the Notice to complete

           and return the Acknowledgement of Receipt of Summons and Complaint

           (“Acknowledgment”) or risk being required to pay any expenses incurred in serving a

           summons and complaint in any other manner permitted by law. (Doc. 10, pg. 3).

       3. Pursuant to the Notice, Pearson therefore had until Friday, July 30, 2021, to return the

           Acknowledgment.



                                                -1-
       4. Pearson Senior Project Manager, Catherine M.C. Griffith, timely signed and returned

           by Acknowledgment on July 29, 2021. (Doc. 10, pgs. 1, 3).

       5. Pursuant to the Notice, Pearson therefore had 21 days from July 29, 2021 – or until

           August 19, 2021 – to answer Plaintiff’s Complaint or risk judgment by default against

           it. (Doc. 10, pg. 3).

       6. Pearson timely filed its Answer to Plaintiff’s Complaint contemporaneously with these

           Suggestions in Opposition on August 19, 2021.

       7. Contrary to Plaintiff’s contention in his Motion for Default Judgment, or in the

           Alternative, To Strike, Pearson did not fail to timely file its Answer and was not, and

           is not, in default. Plaintiff’s motion must therefore be denied, as the Court has no basis

           upon which to enter default judgment against Pearson or Strike its Answer to Plaintiff’s

           Complaint.

       WHEREFORE, Defendant, NCS Pearson, Inc., respectfully requests this Court DENY

Plaintiff’s Motion for Default Judgment, or in the Alternative, To Strike, and for any such other

relief as the Court may deem appropriate.

Dated: August 19, 2021

                                                      Respectfully Submitted,

                                                      HF Law Firm, LLC

                                                      By: /s/ Amy M. Fowler
                                                      Amy M. Fowler        MO 52359
                                                      6320 Brookside Plz, #170
                                                      Kansas City, MO 64113
                                                      Telephone: 913-522-4110
                                                      amy@hflawfirmllc.com
                                                      Attorneys for Defendant NCS Pearson, Inc.



                                                -2-
                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 19th day of August, 2021, I electronically filed the
foregoing document with the Clerk of the Court using CM/ECF. I also certify that the foregoing
document is being served this day on all counsel of record or pro se parties identified on the
attached Service List in the manner specified, either via transmission of Notice of Electronic filing
generated by CM/ECF or via U.S. Mail for those counsel or parties who are not authorized to
receive electronic Notices of Electronic Filing.


                                                      HF Law Firm, LLC

                                                      By: /s/ Amy M. Fowler
                                                      Amy M. Fowler        MO 52359
                                                      6320 Brookside Plz, #170
                                                      Kansas City, MO 64113
                                                      Telephone: 913-522-4110
                                                      amy@hflawfirmllc.com
                                                      Attorneys for Defendant NCS Pearson, Inc.

                                         SERVICE LIST

Tyler Rodick
303 Darrel Court
Apt. 3
Liberty, MO 64068
Telephone: 816-368-1274
Email: twkav@kc.rr.com
Proceeding Pro Se




                                                -3-
